      Case 1:19-cv-00490-NONE-BAM Document 35 Filed 04/06/21 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11    KAHEAL PARRISH,                                   Case No. 1:19-cv-00490-NONE-BAM (PC)
12                  Plaintiff,
                                                        ORDER REFERRING CASE TO POST-
13          v.                                          SCREENING ADR AND STAYING CASE

14    BUGARIN, et al.,                                  Hearing:    Settlement Conference
                                                        Date:       July 16, 2021
15                  Defendants.                         Time:       10:00 a.m.
                                                        Judge:      Stanley A. Boone
16                                                      Location:   via Zoom Videoconference

17
18          Plaintiff Kaheal Parrish (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983. Defendants Camargo and Martinez have answered the
20   complaint.
21          Because it takes years to get to trial, the Court has identified this case as an appropriate case
22   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
23   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the
24   parties’ participation. In appropriate cases, defense counsel from the California State Attorney
25   General’s Office has agreed to participate in these early settlements.
26          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,
27   stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this
28   action to allow the parties to investigate Plaintiff’s claims, meet and confer, and then participate in a
                                                          1
         Case 1:19-cv-00490-NONE-BAM Document 35 Filed 04/06/21 Page 2 of 4



1    settlement conference.

2            Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a video

3    settlement conference, via the Zoom videoconferencing application, on July 16, 2021, at 10:00

4    a.m. The Court will issue any necessary transportation order in due course.

5            Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

6    5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including any

7    necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for Plaintiff’s

8    participation by contacting the Litigation Coordinator at the institution where Plaintiff is housed and

9    providing the necessary Zoom contact information.

10           In issuing this order, there is a presumption that this case will proceed to a settlement

11   conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

12   conferring with others, defense counsel in good faith finds that a settlement conference would be a

13   waste of resources, defense counsel may move to opt out of this early settlement conference. A

14   written notice to opt out must be filed within thirty (30) days of the date of the issuance of this order.

15           The parties shall each submit to Judge Boone a confidential settlement conference statement,

16   as described below, to arrive at least seven days (one week) prior to the conference.

17           The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

18   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

19   restitution obligation is, but what the value of the case itself is to each side, irrespective of any

20   outstanding restitution obligation.

21           In accordance with the above, IT IS HEREBY ORDERED that:

22           1. This action is STAYED to allow the parties an opportunity to settle their dispute before the

23               discovery process begins. Except as provided herein or by subsequent court order, no other

24               pleadings or other documents may be filed in this case during the stay of this action. The

25               parties shall not engage in formal discovery, but may engage in informal discovery to

26
27
     1
      If the case does not settle, the Court will then lift the stay and reset the briefing schedule on
28   Defendants’ motion to dismiss.
                                                           2
         Case 1:19-cv-00490-NONE-BAM Document 35 Filed 04/06/21 Page 3 of 4



1               prepare for the settlement conference.

2            2. This case is set for a video settlement conference, via the Zoom videoconferencing

3               application, before Magistrate Judge Stanley A. Boone on July 16, 2021, at 10:00 a.m.

4            3. A representative with full and unlimited authority to negotiate and enter into a binding

5               settlement shall attend via the Zoom videoconferencing application.2

6            4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

7               failure or refusal of any counsel, party or authorized person subject to this order to appear

8               in person may result in the cancellation of the conference and the imposition of sanctions.

9               The manner and timing of Plaintiff’s transportation to and from the conference is within the

10              discretion of CDCR.

11           5. Defendants shall provide a confidential settlement statement to the following email

12              address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

13              statement to U.S. District Court, 2500 Tulare Street, Fresno, California 93721, “Attention:

14              Magistrate Judge Stanley A. Boone.” The envelope shall be marked “Confidential

15              Settlement Statement.” Settlement statements shall arrive no later than July 9, 2021.

16              Parties shall also file a Notice of Submission of Confidential Settlement Statement (See

17              Local Rule 270(d)). Settlement statements should not be filed with the Clerk of the Court

18              nor served on any other party. Settlement statements shall be clearly marked

19              “Confidential” with the date and time of the settlement conference indicated prominently

20              thereon.

21           6. The confidential settlement statement shall be no longer than five pages in length, typed

22              or neatly printed, and include the following:

23                  a. A brief statement of the facts of the case.

24                  b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

25                      which the claims are founded; a forthright evaluation of the parties’ likelihood of

26
27
     2
      In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court
28   may issue an order at a later date requiring the parties to appear in person.
                                                         3
      Case 1:19-cv-00490-NONE-BAM Document 35 Filed 04/06/21 Page 4 of 4



1                        prevailing on the claims and defenses; and a description of the major issues in

2                        dispute.

3                  c. An estimate of the cost and time to be expended for further discovery, pretrial, and

4                        trial.

5                  d. The party’s position on settlement, including present demands and offers and a

6                        history of past settlement discussions, offers, and demands.

7                  e. A brief statement of each party’s expectations and goals for the settlement

8                        conference, including how much a party is willing to accept and/or willing to pay.

9                  f. If parties intend to discuss the joint settlement of any other actions or claims not in

10                       this suit, give a brief description of each action or claim as set forth above,

11                       including case number(s) if applicable.

12        7. If a settlement is reached at any point during the stay of this action, the parties shall file a

13              Notice of Settlement in accordance with Local Rule 160.

14        8. If defense counsel wishes to “opt-out” of this settlement for the reasons stated above,

15              counsel must do so within thirty (30) days of this order by filing a “Notice of Opt-Out and

16              Request to Vacate Settlement Conference.”

17        9. The parties remain obligated to keep the Court informed of their current address at all times

18              during the stay and while the action is pending. Any change of address must be reported

19              promptly to the Court in a separate document captioned for this case and entitled “Notice

20              of Change of Address.” See Local Rule 182(f).

21        10. A failure to follow these procedures may result in the imposition of sanctions by the

22              court.

23
24   IT IS SO ORDERED.

25
       Dated:     April 6, 2021                                 /s/ Barbara    A. McAuliffe                _
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28

                                                           4
